USCA4 Appeal: 22-1330      Doc: 10         Filed: 10/17/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1330


        STARSHA M. SEWELL, a/k/a Evelina M,

                            Plaintiff - Appellant,

                     v.

        ALEJANDRO MAYORKAS,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Lydia Kay Griggsby, District Judge. (8:21-cv-00126-LKG)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Starsha M. Sewell, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1330      Doc: 10         Filed: 10/17/2022     Pg: 2 of 2




        PER CURIAM:

               Starsha M. Sewell appeals the district court’s order granting Defendant’s Fed. R.

        Civ. P. 12(b)(6) motion to dismiss Sewell’s pro se employment discrimination action. On

        appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

        34(b). Because Sewell’s informal brief does not challenge the basis for the district court’s

        disposition, she has forfeited appellate review of the appealed-from order. See Jackson v.

        Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

        under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

        Accordingly, we affirm the district court’s order. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2